United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 99-2654EM
                                 _____________

Roger E. Bacon,                         *
                                        * On Appeal from the United
            Appellant,                  * States District Court
                                        * for the Eastern District
      v.                                * of Missouri.
                                        *
Greyhound Lines, Inc.,                  * [Not To Be Published]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: June 2, 2000
                             Filed: June 13, 2000
                                 ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Roger E. Bacon appeals from the District Court’s1 April 9, 1999, adverse grant
of summary judgment in his employment discrimination suit against his former
employer, Greyhound Lines, Inc. He also appeals from the District Court’s May 12
order denying his May 5 motion for reconsideration under Federal Rule of Civil
Procedure 60(b). Bacon’s appeal is timely only as to the denial of his motion for
reconsideration. See Fed. R. App. P. 4(a)(1)(A) (plaintiff has 30 days from entry of


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
judgment to file notice of appeal); 4(a)(4)(A)(vi) (time for filing notice of appeal is
tolled if Rule 60(b) motion is filed within 10 days of entry of judgment); Fed. R. Civ.
P. 6(a) (computation of 10-day time limit for filing Rule 60(b) motion under Fed. R.
App. P. 4(a)).

       An appeal from the denial of Bacon’s Rule 60(b) motion does not bring up the
District Court’s underlying judgment for review, but presents us with only the question
whether the District Court abused its discretion in denying Bacon relief from judgment.
See Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988). We conclude that
the District Court did not abuse its discretion. Bacon failed to show he exercised due
diligence to discover earlier the new evidence he wishes to obtain and offer, or to show
how this new evidence would change the outcome of his case; and his counsel’s alleged
errors are not a basis for relief from judgment. See Fed. R. Civ. P. 60(b)(2) (party may
seek relief from final judgment if it has newly discovered evidence which due diligence
would not have uncovered); Broadway v. Norris, 193 F.3d 987, 990 (8th Cir. 1999)
(Rule 60(b) “is not a vehicle for simple reargument on the merits”); Mitchell v. Shalala,
48 F.3d 1039, 1041-42 (8th Cir. 1995) (affirming denial of Rule 60(b) motion to
introduce newly discovered evidence because plaintiff failed to show due diligence, and
her new evidence was unlikely to produce different result); Glick v. Henderson, 855
F.2d 536, 541 (8th Cir. 1988) (no right to effective assistance of counsel in civil cases).
Bacon also failed to demonstrate that “exceptional circumstances” prevented him from
obtaining relief “though the usual channels.” See Fed. R. Civ. P. 60(b)(6) (permitting
relief from final judgment for “any other reason justifying relief”); Brooks v. Ferguson-
Florissant Sch. Dist., 113 F.3d 903, 904-05 (8th Cir. 1997).

      Accordingly, we affirm.




                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-